EXHIBIT 10.13

 

AmSouth Bancorporation

Deferred Compensation Plan

 

Amended and Restated

Effective January 1, 2005



--------------------------------------------------------------------------------

ARTICLE 1

 

Establishment

 

AmSouth Bancorporation, a Delaware corporation (hereinafter referred to as the
“Company”), established a deferred compensation plan to be known as the “AmSouth
Bancorporation Deferred Compensation Plan” (hereinafter referred to as the
“Plan”) originally effective as of October 2, 1997, and amended and restated as
of January 1, 2000, and further amended and restated as of January 1, 2005. This
document constitutes the provisions of the Plan. The Company sponsors the Plan
on behalf of its affiliates and shall be the agent for all such entities. This
Plan is intended to be an unfunded, deferred compensation plan for a select
group of management or highly compensated employees, as described in sections
201(2), 301(a)(3), and 401(a)(l) of the Employee Retirement Income Security Act
of 1974 (“ERISA”).

 

ARTICLE 2

 

Definitions

 

The following sections of this ARTICLE 2 provide basic definitions of terms used
throughout the Plan, and whenever used herein in a capitalized form, except as
otherwise expressly provided, the terms shall be deemed to have the following
meanings:

 

2.1 “Account” means the record of a Participant’s interest under the Plan
composed of (a) Deferrals made prior to the Original Effective Date pursuant to
the EIP and\or the MIP, (b) Deferrals credited on or after the Original
Effective Date, (c) any dividends, income and gains deemed credited to, and all
losses charged to, such account and (d) all distributions charged to such
account.

 

2.2 “Affiliate” means any corporation, partnership, association, limited
liability company, joint-stock company, trust, unincorporated association or
other person or entity (other than the Company) that directly or indirectly
controls, is controlled by, or is under common control with, the Company.

 

2.3 “Beneficiary” means, with respect to the balance of a Participant’s Account
as of the death of such Participant, each person designated by the Participant
on his or her most recent beneficiary designation form approved by the Committee
or its designee; provided that if a Participant fails to designate a Beneficiary
on a beneficiary designation form or if all such designated persons have
predeceased the Participant without the Participant’s completing a new, approved
beneficiary designation form, then Beneficiary means any person designated by
the Participant (actually or by default) to receive the balance of any of his or
her accounts which are payable with respect to the death of such Participant
under the Company’s Thrift Plan. A Beneficiary’s participation continues until
the related Account is distributed.

 

1



--------------------------------------------------------------------------------

2.4 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule l3d-3 of the General Rules and Regulations under the
Exchange Act.

 

2.5 “Board of Directors” or “Board” means the Board of Directors of the Company.

 

2.6 “Bonus Award” means the amount of bonus, incentive or commission
compensation payable to a Participant for service during the Plan Year.

 

2.7 “Change in Control” of the Company shall have the meaning set forth in the
Company’s Executive Employment Agreements as such agreements may be amended from
time to time.

 

2.8 “Committee” means the Human Resources Committee of the Board of Directors or
such other committee or individual to whom the Human Resources Committee has
delegated the responsibility to administer this Plan. In the absence of an
appointment, the Board shall be the Committee.

 

2.9 “Company” means AmSouth Bancorporation.

 

2.10 “Company Stock” or “Common Stock” means the common stock, par value $1.00
per share, of AmSouth Bancorporation.

 

2.11 “Conversion Date” prior to January 1, 2005, means the date as of which the
cash values credited to an Account are credited with the number of shares of
Company Stock (or other units) as determined by the Committee pursuant to the
Plan, and on or after January 1, 2005, means the date as of which the cash
values credited to an Account are credited with the number of shares of Other
Investments (or other units) as determined by the Committee pursuant to the
Plan.

 

2.12 “Deferrals” or “Bonus Deferrals” means amounts deferred by a Participant
based upon the Participant’s Deferral Election to defer some or all of his or
her Bonus Award.

 

2.13 “Deferral Amount” means the dollar amount of a Participant’s Bonus Award
for the relevant period which is to be deferred and credited to a Participant’s
Account pursuant to this Plan.

 

2.14 “Deferral Election” or “Election” means an irrevocable election (as to the
Participant) made by a Participant (a) to reduce his or her Bonus Award for a
Plan Year by an amount equal to the product of his or her Deferral Percentage
and his or her Bonus Award subject to the Deferral Election; and (b) to select a
Payment Date for those Deferrals. A Participant’s Deferral Election shall
constitute the Participant’s agreement to and acceptance of the terms of this
Plan. A Deferral Election may include an election by the Participant entered
into prior to the Original Effective Date.

 

2



--------------------------------------------------------------------------------

2.15 “Deferral Percentage” means the percentage of a Participant’s Bonus Award
for the relevant period which is to be deferred and credited pursuant to this
Plan.

 

2.16 “Effective Date” means January 1, 2005, the date of this Amendment and
Restatement.

 

2.17 “EIP” means the AmSouth Bancorporation Executive Incentive Plan as from
time to time amended, or any successor thereto identified by the Committee.

 

2.18 “Employee” means any person, including an officer of the Employer (whether
or not he or she is also a Director thereof), who is employed by the Employer.

 

2.19 “Employer” means the Company and any Affiliate whose Employees are eligible
to participate in the Plan.

 

2.20 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

2.21 “Fair Market Value” means the Fair Market Value of the Company Stock and
Other Investments as determined by the Committee or under procedures determined
by the Committee. Unless otherwise determined by the Committee, the Fair Market
Value of investments traded on a national exchange as of any date shall be
determined on the basis of the closing sale price on the principal securities
exchange on which the investments are traded or, if there is no such sale on the
relevant date, or if the exchange on which the investment is traded was not open
for business on the valuation date, then on the last previous day on which a
sale was reported. Any unlisted security held in an Account shall be valued at
its bid price next preceding the close of business on the valuation date, which
bid price shall be obtained from a registered broker or an investment banker. In
determining the Fair Market Value of assets other than securities for which
trading or bid prices can be obtained, the Company may appraise such assets
itself, or in its discretion, employ one or more appraisers for that purpose and
rely on the values established by such appraiser or appraisers. The Committee
shall not be under any obligation to take into account non-public information
regarding the Company or the Company Stock.

 

2.22 “Insider” means a Participant who is subject to the reporting requirements
of Section 16 of the Exchange Act as a result of his or her position with the
Company or any Affiliate.

 

2.23 “Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986,
as amended, and subsequent Internal Revenue Code and final Treasury Regulations.
If there is a subsequent Internal Revenue Code, any references herein to
Internal Revenue Code sections shall be deemed to refer to comparable sections
of any subsequent Internal Revenue Code.

 

3



--------------------------------------------------------------------------------

2.24 “MIP” means the AmSouth Bancorporation Management Incentive Plan as from
time to time amended, or any successor thereto identified by the Committee.

 

2.25 “Notice Date” means the date established as the deadline for the receipt of
a Deferral Election or any other notification with respect to an administrative
matter in order to be effective under this Plan. The Notice Date with respect to
receipt of a Deferral Election shall be December 31 of the year prior to the
Plan Year to which the deferral relates unless a different date is established
by the Committee.

 

2.26 “Original Effective Date” means October 2, 1997, the date upon which the
original provisions of this document became effective.

 

2.27 “Other Investments” means the investment options available in the Thrift
Plan.

 

2.28 “Participant” means an Employee who participates in the Plan or a former
Employee who has been paid all of his or her Deferrals or Prior Deferrals.

 

2.29 “Payment Date “ means the earliest of:

 

  (a) the date designated by the Participant for the distribution or
commencement of distribution of his or her Account, which date shall not be
earlier than the third anniversary of the first day of the Plan Year to which
the Deferral Election relates (i.e. a deferral of a Bonus Award which is
compensation for the 1998 Plan Year may be distributed after December 31, 2000);

 

  (b) the Participant’s Termination of Employment (notwithstanding a later
Payment Date designated under Section 2.29(a));

 

  (c) the date of the Plan’s termination; and

 

  (d) the date of a Change in Control of the Company, unless the Plan is
maintained on substantially the same terms after the Change in Control.

 

A Participant’s Payment Date under (c) or (d) shall apply notwithstanding a
later Payment Date under (a).

 

2.30 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Section 13(d) and 14(d) thereof, including a
“group” as defined in Section 13 (d) thereof.

 

2.31 “Plan” means the AmSouth Bancorporation Deferred Compensation Plan, as set
forth herein and as hereafter may be amended from time to time.

 

2.32 “Plan Year” means the annual accounting period of the Plan which ends on
each December 31.

 

4



--------------------------------------------------------------------------------

2.33 “Prior Deferrals” means deferrals made by a Participant under the EIP
and/or MIP prior to the Effective Date.

 

2.34 “Thrift Plan” means the AmSouth Bancorporation Thrift Plan as from time to
time amended, or any successor thereto identified by the Committee.

 

2.35 “Termination of Employment” occurs when a person ceases to be an Employee
as determined by the personnel policies of the Employer. A transfer of
employment from the Company or an Affiliate to the Company or another Affiliate
shall not constitute a Termination of Employment for purposes of this Plan.

 

ARTICLE 3

 

Participation

 

3.1 Eligibility. Each Employee (i) who is eligible to defer receipt of a bonus
payment pursuant to the terms of the EIP or MIP and who has a base salary of
$75,000 or more or (ii) who is a highly compensated Employee with an annual base
salary of $75,000 or more and who is eligible to receive bonus, incentive or
commission payments pursuant to any plan or arrangement with an Employer shall
be eligible to participate in this Plan. Provided, however, that no Employee
shall participate in the Plan if such Employee is not a member of a select group
of management or highly compensated Employees. A person shall continue as a
Participant (subject to Section 3.2) until the earlier of the Participant’s
death or the date the Participant’s Account has no value.

 

3.2 Continuing Deferrals. The Committee shall have discretion to determine
whether an Employee is eligible to participate in the Plan and whether a
Participant is eligible to make a Deferral Election in or with respect to any
Plan Year.

 

ARTICLE 4

 

Participant Deferrals

 

4.1 Deferral Election.

 

  (a)

Subject to Committee discretion, for each Plan Year, a Participant who is an
Employee and who desires to have a Bonus Deferral made on his or her behalf
shall file a Deferral Election pursuant to procedures specifying his or her
Deferral Percentage which shall be not less than 25% nor more than 100% (stated
as a whole integer percentage) and authorizing his or her Bonus Award payable
for a Plan Year to be reduced and deferred hereunder to such Participant’s
Payment Date. Participants who also participate in the MIP or EIP may be
restricted to deferring up to seventy-five percent (75%) of their Award.
Participants who are

 

5



--------------------------------------------------------------------------------

paid bonuses, incentives or commissions more frequently than annually must
designate an amount of the bonus, incentive or commission that the Participant
is to earn in the Plan Year in excess of which the deferral is to apply.

 

  (b) Notwithstanding the foregoing subsection (a) hereof, for any Plan Year the
Committee may, without amending this Plan, determine that the minimum or maximum
Deferral Percentage with respect to any Participant shall be greater or lesser
than the percentages set forth in subsection (a). Otherwise, the minimum and
maximum Deferral Percentages as provided in subsection (a) hereof shall apply.
The Committee may, without amending this Plan, determine that the minimum or
maximum Deferral Amount with respect to any Participant shall be greater or
lesser that the amount set forth in subsection (a).

 

  (c) The amount of any Bonus Award to be deferred shall be reduced by any taxes
or other payment to be made or distributed in respect of or on behalf of a
Participant. Any Deferral Election which has not been properly completed will be
deemed not to have been received and will be void. A Participant’s Deferral
Election shall be effective only if received by the Committee on or before the
Notice Date for a Plan Year.

 

4.2 Election Procedures. If properly received by the Committee, a Deferral
Election will be effective only with respect to a Bonus Award paid for the Plan
Year to which the Deferral Election applies and only with respect to a Bonus
Award paid after the Notice Date for the Deferral Election. Consistent with the
above, the Committee may establish rules and procedures governing when a
Deferral Election will be effective and what Bonus Award will be deferred by the
Deferral Election; provided such rules and procedures are not more permissive
than the terms and provisions of this Plan.

 

4.3 Coordination with Thrift Plan. Notwithstanding a Participant’s Deferral
Election, if a Participant makes a “401 (k) hardship” withdrawal from the Thrift
Plan during a Plan Year, the “401(k) hardship” withdrawal rules of such plan are
incorporated by reference herein and made a part hereof, but only to the extent
required by Treasury Regulation §1.401(k)-1, in order for the Thrift Plan to be
a qualified cash or deferred arrangement.

 

4.4 Prior Deferrals. For Participants who have balances deemed invested in
Company Common Stock as of December 31, 2004, such balances shall continue to be
deemed so invested and at the appropriate time will be distributed in the form
of shares of Company Common Stock.

 

 

6



--------------------------------------------------------------------------------

ARTICLE 5

 

Deferrals and Posting

 

Bonus Deferral. Subject to the limits of this Plan and to the Committee’s
authority to limit Deferrals under the terms of this Plan, for each period for
which a Deferral Election is in effect with respect to a Bonus Award, the
Employer shall credit to this Plan on behalf of each Participant an amount equal
to the amount designated by the Participant as a Bonus Deferral on his or her
Deferral Election. The Bonus Deferral shall be credited to the Account of such
Participant as of the date such Bonus Award would otherwise have been paid to
the Participant.

 

ARTICLE 6

 

Participants’ Accounts

 

6.1 Individual Participant Accounting.

 

  (a)

The Committee shall cause the Account for each Participant to reflect amounts
credited to the Account based on the Deferral Election, and prior to January 1,
2005, the deemed investment thereof in Company Stock. Except as described in (d)
hereof, on or after January 1, 2005, amounts credited to the Account for each
Participant shall be deemed invested in Other Investments in accordance with the
Participant’s investment elections under the Thrift Plan. Participants with no
investment elections in the Thrift Plan will be deemed to have their Accounts
invested in the Stable Principal Fund. As of each Conversion Date that a cash
amount of Bonus Award or other amount is credited to a Participant’s Account
(other than in connection with a Payment Date), such cash amount shall, prior to
January 1, 2005, be deemed to be converted into the number of shares of Company
Stock equal to the amount of cash so credited (and not previously converted)
divided by the Fair Market Value of a share of Company Stock on the Conversion
Date. Except as described in (d) hereof, on and after January 1, 2005, such cash
amount so credited shall be deemed to be converted into the number of shares of
Other Investments such cash amount would have purchased in the Participant’s
investments in the Thrift Plan. A fractional share of Company Stock shall be
rounded to the next higher whole number of shares. The amount of cash so
converted shall be charged to the Account, and the number of shares of Company
Stock and Other Investments into which the cash has been deemed to have been
converted under the preceding sentence shall be credited to the Account.
Dividends, or other returns or adjustments in respect of the Company Stock or
Other Investments, if any, shall be reinvested in the same manner provided
above, except that in the case of dividends on Company Stock the number of
shares of Company Stock shall be determined based on the Fair Market Value of a
share of Company Stock on the last business day of the quarter immediately
preceding the date the dividend is paid. Account values may be maintained in
shares, units, or

 

7



--------------------------------------------------------------------------------

dollars (as determined by the Committee). In the absence of a determination by
the Committee, Account values shall be maintained in shares. The Committee may
maintain more than one Account for any Participant. The Committee is responsible
for determining the dollar value of deferrals, and the share or unit value of
Company Stock and Other Investments.

 

  (b) The Committee may correct any errors or omissions in the administration of
this Plan by restoring or charging any Participant’s Account with the amount
that would have been credited or charged to the Account had no error or omission
been made; provided, however, that a Participant’s Account will be deemed to be
correct unless the Participant notifies the Committee or its designee of an
error or omission within 30 days after receipt of the first statement on which
the error or omission is reflected.

 

  (c) In the event of any Company Stock dividend, stock split, combination or
exchange of shares, recapitalization or other change in the capital structure of
the Company, corporate separation or division of the Company (including, but not
limited to, a split-up, spin-off, split-off, or distribution to Company
stockholders other than a normal cash dividend), sale by the Company of all or a
substantial portion of its assets (measured on either a stand-alone or
consolidated basis), reorganization, rights offering, a partial or complete
liquidation, or any other corporate transaction, Company share offering or event
involving the Company and having an effect similar to any of the foregoing, the
Committee may adjust the number of shares of Common Stock credited to an
Account, as the Committee may determine is equitable, and any other
characteristics or terms as the Committee shall deem necessary or appropriate to
reflect equitably the effects of such changes to the Participant; provided
however, that any fractional shares resulting from such adjustment shall be
eliminated by rounding to the next higher whole number of shares.

 

  (d) Participants who are paid bonuses, incentives or commissions more
frequently than annually will, notwithstanding paragraph (a) above, have all
Bonus Deferrals attributable to the Plan Year ended December 31, 2004, deemed
invested in Company Stock, regardless whether such Bonus Deferrals are credited
to the Participant’s Account in 2004 or 2005.

 

6.2 Investment Not Required. Notwithstanding any other provision of this Plan,
including the foregoing provisions of this ARTICLE 6, the Employer need not make
an actual investment in shares of Company Stock or Other Investments. If the
Employer, in its discretion, should from time to time make such investment, such
investment shall be solely for the Employer’s own account and the Participant
shall have no right, title, or interest in any such investment. In all events
the benefits payable to Participants hereunder shall be the value of and
earnings or losses on the amounts credited or charged to each Participant’s
Account. If and to the extent shares of Company Stock and Other Investments
shall be held or purchased, the Committee, in its sole discretion, shall
exercise all voting or tender rights without any fiduciary obligation or other
obligation to a Participant or Beneficiary if such asset has voting rights.

 

8



--------------------------------------------------------------------------------

ARTICLE 7

 

Vesting and Forfeitures

 

A Participant shall be fully vested and have a non-forfeitable right to his or
her Account at all times.

 

ARTICLE 8

 

Distributions

 

Benefits payable under this Plan shall be paid in the form and time prescribed
below,

 

8.1 Accounts.

 

  (a) Form of Payment. The form of payment of the balance of a Participant’s
Account as of December 31, 2004, (and any dividends or interest due but not yet
paid on such balance) will be shares of Common Stock equal to the number of
deferred shares in the Participant’s Account. For Participants described in
section 6.1(d), balances attributable to Bonus Deferrals that result from
services rendered in the Plan Year ended December 31, 2004, will also be paid in
the form of shares of Common Stock, whether credited to the Participant’s
Account in 2004 or 2005. Except as described in the foregoing sentence, on or
after January 1, 2005, the form of payment of the balance of a Participant’s
Account credited after December 31, 2004, will be cash. For each Deferral Amount
which a Participant elects to defer to the Participant’s Termination of
Employment, the Participant may choose to have such amount distributed in either
(i) one lump sum distribution, (ii) 5 annual installments, or (iii) 10 annual
installments. For each such Participant there shall be established three
distribution subaccounts: the Lump Sum Subaccount, the 5-year Subaccount and the
10-year Subaccount. Deferral Amounts which a Participant chooses to defer to a
point in time prior to the Participant’s Termination of Employment shall
automatically be credited to the Participant’s Lump Sum Subaccount and the
Participant shall not be able to elect installment distributions with respect to
such Deferral Amounts.

 

As soon as administratively feasible after a Payment Date (other than a Payment
Date described in Section 2.29(a), (c) or (d)) the Company shall distribute to a
Participant (i) the balance, if any, credited to the Participant’s Lump Sum
Subaccount; plus (ii) one-fifth of the balance, if any, credited to the
Participant’s 5-year Subaccount; plus-(iii) one-tenth of the balance, if any,
credited to the Participant’s 10-year Subaccount. Subsequent annual
distributions, if any, shall

 

9



--------------------------------------------------------------------------------

consist of the applicable portion of the 5-year Subaccount (1/4, 1/3, 1/2 and
all, respectively) and the applicable portion of the 10-year Subaccount (1/9,
1/8, 1/7 and so forth, respectively). Notwithstanding the foregoing, if at any
time a payment is due the number of shares in the Participant’s 5-year
Subaccount and 10-year Subaccount total 1,000 shares or less in the aggregate,
the total number of shares in such Subaccounts shall be distributed to the
Participant in a lump sum distribution. Notwithstanding the foregoing, effective
January 1, 2005, if at any time a payment is due, and the Participant’s balance
is $10,000 or less, the account shall be distributed to the Participant in a
lump sum.

 

In the case of a Payment Date described in Section 2.29(a) the Company shall
distribute to the Participant as soon as administratively feasible in one lump
sum distribution such number of shares of Common Stock and the cash value of the
Other Investments in the Participant’s Lump Sum Subaccount as corresponds to the
Deferral Amount with respect to which the Participant elected the particular
Payment Date.

 

In the case of a Payment Date described in Section 2.29(c) or (d) the Company
shall distribute to the Participant as soon as administratively feasible in one
lump sum distribution the total value in the Participant’s Account without
regard to any Subaccounts.

 

  (b) Time of Payment. Except as may have been elected by a Participant with
respect to Prior Deferrals, the time of payment of a Participant’s Account shall
be the Payment Date.

 

8.2 Death Benefit of Accounts, Notwithstanding anything in Section 8.1, upon the
death of a Participant, the remaining balance in his or her Account shall be
paid to the Participant’s Beneficiary in a single distribution as soon as
administratively possible after the Participant’s death.

 

8.3 Limitation. Except for a Payment Date under Section 2.29(d), if any payment
that would be made would result in any portion of the payment (or any other
amount paid to a Participant or Beneficiary during the same Plan Year) not being
deductible by the Company by reason of Code Section 162(m), the Committee may
defer payment to a later Payment Date designated by it; provided that the
Committee reasonably determines that either the Participant will cease to be a
“covered employee” (as defined in Section 162(m) of the Code) or that a delay in
the Payment Date of not more than 12 months will mitigate the effect of Section
162(m) of the Code.

 

10



--------------------------------------------------------------------------------

ARTICLE 9

 

Amendment and Termination Claims Procedure

 

9.1 Amendment and Termination. The Company by action of its Board of Directors
reserves the right to amend this Plan from time to time or to terminate this
Plan at any time; provided, however, without the written consent of each
Participant and Beneficiary, no such action may reduce or relieve any Employer
of any obligation to pay the balance of an Account maintained under this Plan as
of the date of such amendment or termination except to the extent the Committee
determines such action is advisable to avoid liability under the Exchange Act.
Upon termination of this Plan, all Account balances shall be paid immediately in
single distribution to the Participants or Beneficiaries thereof, unless the
Participant and the Committee have agreed to a later Payment Date.
Notwithstanding the preceding, the Committee or the Chief Executive Officer of
the Company shall have the power to amend or terminate this Plan on behalf of
the Company.

 

9.2 Claim for Distribution. Any Participant who has a dispute regarding the
distribution of an Account (a “Claimant”) must submit his or her claim for
distribution to the Committee or its agent in writing. Such claim shall be filed
no later than 60 days after the date the Participant first knew or had reason to
know of such claim. A Claimant shall have no right to seek review of a denial of
distribution, or to bring any action in any court to enforce a claim for
distribution, prior to his or her filing a claim for distribution and exhausting
his or her rights hereunder. Any claim for distribution shall be evaluated and
the Claimant shall be notified by the Committee or its agent of its approval or
denial within ninety (90) days after the receipt of such claim unless special
circumstances require an extension of time for processing the claim. If the
Committee or its agent does not respond within ninety (90) days after receipt of
such claim, the claim shall be deemed to be denied. If a claim is denied, in
whole or in part, the Claimant shall be given written notice which shall contain

 

  (i) the specific reasons for the denial;

 

  (ii) references to pertinent Plan provisions upon which the denial is based;

 

  (iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and

 

  (iv) the Claimant’s rights to seek review of the denial.

 

9.3

Review of Claim Denial. If a claim is denied, in whole or in part (or if within
the time periods prescribed for in the initial claim, the Committee or its agent
has not furnished the Claimant with a denial and the claim is therefore deemed
denied), the Claimant shall have the right to request that the Committee review
the denial provided that the Claimant files a

 

11



--------------------------------------------------------------------------------

written request for review with the Committee within sixty (60) days after the
date on which the Claimant received written notification of the denial (or the
date the claim was deemed to be denied). A Claimant (or his or her duly
authorized representative) may review pertinent documents and submit issues and
comments in writing to the Committee. Within sixty (60) days after a request for
review is received, the review shall be made and the Claimant shall be advised
in writing by the Committee of the decision on review, unless special
circumstances require an extension of time for processing the review, in which
case the Claimant shall be given a written notification by the Committee within
such initial sixty (60) day period specifying the reasons for the extension and
when such review shall be completed (provided that such review shall be
completed within one hundred and twenty (120) days after the date on which the
request for review was filed). The decision on review shall be forwarded to the
Claimant by the Committee or its agent in writing and shall include specific
reasons for the decision and references to Plan provisions upon which the
decision is based. A decision on review shall be final and binding on all
persons for all purposes. If a Claimant shall fail to file a request for review
in accordance with the procedures described in this Section, such Claimant shall
have no right to review and shall have no right to bring action in any court and
the denial of the claim shall become final and binding on all persons for all
purposes.

 

ARTICLE 10

 

Miscellaneous Provisions

 

10.1 Administration. This Plan shall be administered by the Committee which
shall be comprised of one or more persons. The Committee may authorize any one
or more if its members or an officer of the Company to execute and deliver
documents on behalf of the Committee. A member of the Committee shall not
exercise any discretion respecting himself or herself under the Plan. The
Committee may allocate among one or more of its members, or may delegate to one
or more of its agents, such duties and responsibilities as it determines.

 

Among other things, the Committee shall have the authority, subject to the terms
of this Plan:

 

  (a) to select those persons who will be Participants;

 

  (b) to determine the amount and time of Deferrals hereunder;

 

  (c) prior to December 31, 2004, to determine the number of shares of Company
Stock to be credited to an Account hereunder, and on and after January 1, 2005,
to determine the number of shares (or other units) of Other Investments to be
credited to an Account hereunder;

 

  (d) to provide the forms to be utilized in connection with this Plan;

 

12



--------------------------------------------------------------------------------

  (e) to determine whether and with what effect a Participant has a Termination
of Employment;

 

  (f) to determine what securities law requirements are applicable to this Plan
and to require of a Participant that appropriate action be taken with respect to
such requirements;

 

  (g) to require the withholding from a Participant of the amount of any
federal, state or local taxes as may be necessary in order for the Company or an
Affiliate to obtain a deduction;

 

  (h) to adopt, amend and rescind such rules and regulations as, in its opinion,
may be advisable in the administration of this Plan; and

 

  (i) to appoint and compensate agents, counsel, auditors or other specialists
to aid it in the discharge of its duties.

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing this Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of this
Plan (and any agreement) and to otherwise supervise the administration of this
Plan. The Committee’s policies and procedures may differ with respect to
different times or to different Participants.

 

Any determination made by the Committee pursuant to the provisions of this Plan
shall be made in its sole discretion. All decisions made by the Committee
pursuant to the provisions of this Plan shall be final and binding on all
persons, including the Company and Participants. Any determination shall not be
subject to de novo review if challenged in court.

 

10.2 Finality of Determination. The determination of the Committee as to any
disputed questions arising under this Plan, including questions of construction
and interpretation shall be final, binding, and conclusive upon all persons.

 

10.3 Indemnification and Exculpation. The Company shall indemnify and hold
harmless the members of the Committee, the Company’s agents, officers, directors
and employees (other than in their capacity as a Participant or Beneficiary) and
directors and employees of each Employer (other than in their capacity as a
Participant or Beneficiary) from and against any and all loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they may be involved by reason of any action taken or
failure to act under this Plan from and against any and all amounts paid by them
in settlement (with the Company’s written approval) or paid by them in
satisfaction of a judgment in any such action, suit, or proceeding. The
foregoing provision shall not be applicable to any person if the loss, cost,
liability or expense is due to such person’s gross negligence or willful
misconduct. This indemnification shall be in addition to, and not a limitation
upon, any other indemnification to which such persons may be entitled pursuant
to the Certificate of Incorporation or Bylaws of the Company or otherwise.

 

13



--------------------------------------------------------------------------------

10.4 Funding. The obligation of this Plan is an unsecured obligation of the
Employer. While all benefits payable under this Plan constitute general
corporate obligations, the Company may establish a separate irrevocable grantor
trust for the benefit of all Participants, which trust shall be subject to the
claims of the general creditors of the Employer in the event of the Employer’s
insolvency, to be used as a reserve for the discharge of the Employer’s
obligations under this Plan to such Participants. Any payments made to a
Participant under the separate trust for his or her benefit shall reduce the
amount payable to the Participant from the general assets of the Employer. The
amounts payable under this Plan shall be reflected on the accounting records of
the Employer but shall not be construed to create or require the creation of a
trust, custodial, or escrow account, except as described above in this section.
No Participant (or Beneficiary of a Participant) shall have any right, title, or
interest whatever in or to any investment reserves, accounts, or funds that the
Employer may purchase, establish, or accumulate to aid in providing benefits
under this Plan. Nothing contained in this Plan, and no action taken pursuant to
its provisions, shall create a trust or fiduciary relationship of any kind
between any Employer, the Committee and a Participant, Beneficiary or any other
person. Neither a Participant nor a Beneficiary shall acquire any interest
greater than that of an unsecured creditor.

 

10.5 Corporate Action. Any action required of or permitted by the Company under
this Plan may be by resolution of the Committee or by the action of the Chief
Executive Officer of the Company or his designee. The Plan and actions taken
pursuant to the Plan are subject to the Certificate of Incorporation and Bylaws
of the Company and all applicable law.

 

10.6 Interests Not Transferable. The interests of the Participants and their
Beneficiaries under this Plan are not subject to the claims of their creditors
(or any other sort of claimant) and may not be voluntarily or involuntarily
transferred, assigned, alienated, encumbered, sold, pledged, conveyed, gifted,
hypothecated, alienated, or otherwise disposed of by them.

 

10.7 Effect on Other Benefit Plans. Whether amounts credited or paid under this
Plan shall be considered to be compensation for the purposes of any other
employee benefit plan or arrangement, shall be determined pursuant to the
provisions of such other plan or arrangement.

 

10.8 Distribution. The Employer shall deduct from the amount to be distributed
such amount as the Employer, in its sole discretion, deems proper to protect the
Employer against liability in respect of the Participant, and out of money so
deducted, the Employer may discharge any such liability and pay the amount
remaining to the Participant, the Beneficiary, or the deceased Participant’s
estate, as the case may be.

 

10.9

Withholding. The Employer may withhold whatever taxes (including PICA, local,
state or federal taxes, domestic or foreign) it, in its sole discretion, deems
proper to protect the Employer against liability for the payment of such
withholding taxes and out of the money so deducted, the Employer may discharge
any such liability. Withholding for this purpose may come from any wages due to
the Participant or, if none, from the

 

14



--------------------------------------------------------------------------------

Participant’s Account hereunder. Participants may elect to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares of Company Stock, if any, or the value of Other Investments, if any,
valued at the Fair Market Value on the date the tax is to be determined. All
such elections shall be made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

 

10.10 Representation. The Committee shall establish such procedures as it deems
appropriate for a Participant to designate a Beneficiary to whom any amounts
payable in the event of the Participant’s death are to be paid.

 

10.11 Controlling Law. This Plan and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Alabama (other than
its law respecting choice of law), except to the extent the General Corporation
Law of the State of Delaware would be applicable. This Plan shall be construed
to comply with all applicable law, and to avoid liability to the Company, an
Affiliate or a Participant, including, without limitation, under Section 16(b)
of the Exchange Act.

 

10.12 Offset. Any amounts owed to the Company or an Affiliate by the Participant
of whatever nature may be offset by the Company from the value of any Common
Stock, cash or other thing of value under this Plan to be transferred to the
Participant, and no Common Stock, cash or other thing of value under this Plan
shall be transferred unless and until all disputes between the Company and the
Participant have been fully and finally resolved and the Participant has waived
all claims to such against the Company or an Affiliate.

 

10.13 Fail-Safe. With respect to an Insider, transactions under this Plan are
intended to comply with all applicable conditions of Section 16(b) of the
Exchange Act (the “Act”), To the extent any provision of the Plan or action by
the Committee or Participant fails to so comply and would result in liability
under the Act, such provision or action shall be deemed null and void, to the
extent deemed advisable by the Committee. Moreover, in the event the Plan does
not include a provision, or the Committee has not formally taken any action
necessary, to avoid liability under Section 16 of the Exchange Act, such
provision shall be deemed to be incorporated by reference into the Plan with
respect to Insiders or deemed to have been taken by the Committee with respect
to Insiders,

 

10.14 Right to Capitalize. The grant of a Bonus Award shall in no way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets

 

 

10.15

Mitigation of Excise Tax. Subject to any other agreement between the Participant
and the Company or an Affiliate with respect to excise taxes, if any payment or
right accruing to a Participant under this Plan (without the application of this
Section 10.15), either alone or together with other payments or rights accruing
to the Participant from the Company or an Affiliate (“Total Payments”) would
constitute a “parachute

 

15



--------------------------------------------------------------------------------

payment” (as defined in Section 280G of the Code regulations thereunder or under
any law with a similar purpose), such payment or right shall be reduced to the
largest amount or greatest right that will result in no portion of the amount
payable or right accruing under this Plan being subject to an excise tax under
Section 4999 of the Code, or under any law with a similar purpose or being
disallowed as a deduction under Section 280G of the Code or under any law with a
similar purpose. The determination of whether any reduction in the rights or
payments under this Plan is to apply shall be made by the Committee in good
faith after consultation with the Participant, and such determination shall be
conclusive and binding on the Participant. The Participant shall cooperate in
good faith with the Committee in making such determination and providing the
necessary information for this purpose. The foregoing provisions of this Section
10.15 shall apply with respect to any person only if after reduction for any
applicable federal excise tax imposed by Section 4999 of the Code, or under any
law with a similar purpose, and federal income tax imposed by the Code, the
Total Payments accruing to such person would be less than the amount of the
Total Payments as reduced, if applicable, under the foregoing provisions of this
Plan and after reduction for only federal income taxes. Notwithstanding the
foregoing, in the event the Participant is entitled to indemnification in
respect of excise taxes imposed under the Code, the foregoing provisions of this
Section 10.15 regarding reduction of any payment or right accruing to such
Participant shall not apply.

 

10.16 Rights with Respect to Continuance of Employment. Nothing contained herein
shall be deemed to alter the relationship between the Company or an Affiliate
and a Participant, or the contractual relationship between a Participant and the
Company or an Affiliate if there is a written contract regarding such
relationship. Nothing contained herein shall be construed to constitute a
contract of employment between the Company or an Affiliate and a Participant.
The Company or an Affiliate and each of the Participants continue to have the
right to terminate the employment or service relationship at any time for any
reason, except as provided in a written contract. The Company or an Affiliate
shall have no obligation to retain the Participant in its employer or service as
a result of this Plan. There shall be no inference as to the length of
employment or service herein, and the Company or an Affiliate reserves the same
rights to terminate the Participant’s employment or service as existed prior to
the individual becoming a Participant in this Plan.

 

10.17 Termination by Affiliate. Any Affiliate may, by resolution of the board of
directors of such Affiliate, with the consent of the Board of Directors and
subject to such conditions as may be imposed by the Board of Directors,
terminate its participation in this Plan.

 

10.18 Delay. If on the Payment Date the Participant is an Insider, any time
period provided for under this Plan or a Deferral Election shall be suspended
and delayed to the extent necessary to avoid the imposition of liability on the
Participant under any law. The Company shall have the right to suspend or delay
any time period described in this Plan if the Committee shall determine that the
action may constitute a violation of any law or result in liability under any
law to the Company, an Affiliate or a stockholder of the Company until such time
as the action required or permitted shall not constitute a violation of law or
result in liability to the Company, an Affiliate or a stockholder of the
Company. The Committee shall have the discretion to suspend the application of
the provisions of this Plan to comply with Rule 16b-3 if the Committee shall
determine that Rule 16b-3 does not apply to this Plan or one or more
Participants.

 

16



--------------------------------------------------------------------------------

10.19 Pooling. Notwithstanding anything in the Plan to the contrary, if any
right under this Plan would cause a transaction to be ineligible for pooling of
interest accounting that would, but for the right hereunder, be eligible for
such accounting treatment, the Committee may modify or adjust the right so that
pooling of interest accounting shall be available.

 

10.20 Facility of Payment. If a Participant or Beneficiary is declared
incompetent or is a minor, or a conservator, guardian, or other person legally
charged with his or her care has been appointed, any benefits to which such
Participant or Beneficiary is entitled shall be payable to such conservator,
guardian, or other person legally charged with his or her care. The decision of
the Committee in such matters shall be final, binding, and conclusive upon all
Employers and upon each Participant, Beneficiary, and every other person or
party interested or concerned. The Company and the Committee shall not be under
any duty to see to the proper application of such payments.

 

10.21 Successor. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the Company’s obligations under this Plan in the
same manner and to the same extent that the Company would be required to perform
them if no such succession had taken place. Failure of the Company to obtain
such assumption and agreement prior to the effective date of any such succession
will be a breach of its obligations hereunder and will entitle the Participant
to compensation from the Company in the same amount and on the same terms as the
Participant would be entitled to hereunder if a Change in Control had taken
place.

 

10.22 Gender and Number. Except when the context indicates to the contrary, when
used herein, masculine terms shall be deemed to include the feminine, and
singular the plural.

 

10.23 Invalidity of Certain Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and this Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.

 

10.24 Headings. The headings or articles are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

10.25 Notice and Information Requirements. Except as otherwise provided in this
Plan or as otherwise required by law, the Employer shall have no duty or
obligation to affirmatively disclose to any Participant or Beneficiary, nor
shall any Participant or Beneficiary have any right to be advised of any
material information regarding the Employer, at any time prior to, upon or in
connection with any crediting or debiting (or decision regarding the crediting
or debiting) of any Company Stock or Other Investments to any Account.

 

17



--------------------------------------------------------------------------------

10.26 Expenses. The expenses of administering the Plan shall be borne by the
Company, except that the Committee may cause expenses or charges in respect of
Company Stock to be charged to the Accounts.

 

IN WITNESS WHEREOF this Deferred Compensation Plan Amended and Restated
Effective January 1, 2005, is executed this                      day of
                    , 2004 to be effective as of the Effective Date.

 

AMSOUTH BANCORPORATION By:  

 

--------------------------------------------------------------------------------

Its:  

Chairman, President and

Chief Executive Officer

 

ATTEST:

 

--------------------------------------------------------------------------------

Its: Assistant Secretary

 

18